11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


Memorial Park Medical Center, Inc.,           * From the 35th District
                                                Court of Brown County,
                                                Trial Court No. CV0904121.

Vs. No. 11-11-00159-CV                         * July 25, 2013

John Green,                                    * Per Curiam Memorandum
                                                 Opinion on Consent to Remittitur
                                                 (Panel consists of: Wright, C.J.,
                                                 McCall, J., and Willson, J.)

      John Green has filed a remittitur in compliance with this court’s opinion
dated June 27, 2013. In accordance with this court’s opinion, we modify the trial
court’s judgment to reduce the award of damages for work performed by $700,
making the amount of damages due to Green for work performed equal $9,020. As
modified, the judgment of the trial court is affirmed. The costs incurred by reason
of this appeal are taxed against Memorial Park Medical Center, Inc.




                                         1